This case was affirmed on a former day of this term, and appellant has filed a motion for rehearing. He insists that the court erred in holding that there was no error in refusing to sustain his motion in arrest of judgment. This prosecution was brought under chapter 97 of the Act of the Twenty-Ninth Legislature (page 143), and in that Act it is provided that the provisions of the Act should not apply to any person legally engaged in the *Page 302 
practice of dentistry at the date of the passage of the Act, and appellant's contention is, the information should have contained proper averments alleging that he was not legally engaged in the practice of dentistry in 1905, the date of the passage of the law. This question is so fully discussed in Slack v. State,61 Tex. Crim. 372, 136 S.W. Rep., 1073, especially in the judgment on the motion for rehearing, and in Dankworth v. The State, 61 Tex.Crim. Rep., 136 S.W. Rep., 789, we do not deem it necessary to again discuss the question, but merely refer to the opinions in those cases.
We were in error in the original opinion in holding that the statement of facts should have been copied in the transcript. While this is a misdemeanor, yet in Harris County, jurisdiction over misdemeanors has been conferred on the Criminal District Court, and this case was tried in the District Court, consequently the original statement of facts should have been sent up with the record as was done in this case. That part of the original opinion relating to the statement of facts is withdrawn, but when we consider the statement of facts it shows that appellant was engaged in the practice of dentistry; that he applied for license to practice dentistry, and was denied license by the board.
Motion overruled.
Overruled.